Citation Nr: 0025873	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  93-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for lumbosacral 
sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal arose from an August 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD, finding that his claimed stressors were 
vague and unverifiable and that PTSD had not been diagnosed.  
The veteran and his wife testified at a personal hearing at 
the RO in March 1993; the hearing officer confirmed and 
continued the denial of service connection in April 1993.  In 
September 1995, this case was remanded by the Board of 
Veterans' Appeals (Board) for additional development.  In 
November 1997, the RO issued a rating action which denied an 
increased evaluation for the service-connected lumbosacral 
sprain.  The veteran and his representative were informed 
through supplemental statements of the case issued in 
September 1999 and April 2000 of the continued denial of his 
claim for service connection for PTSD.

The issue of entitlement to an increased evaluation for the 
service-connected low back disability will be subject to the 
attached remand.


FINDING OF FACT

The veteran has not been shown by competent evidence to 
suffer from PTSD which can be related to his period of 
service.



CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for PTSD is 
warranted, as he avers that he suffers from this condition as 
a direct result of his service in Vietnam.  He stated that 
loud noises bother him and that he has dreams of Vietnam.  He 
claimed that he had been helping to unload ammunition from a 
ship when it was hit by enemy fire.  Therefore, he believes 
that service connection for PTSD is justified.

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78,81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Generally, to establish that a claim for service connection 
is well grounded, a veteran must demonstrate the incurrence 
or aggravation of a disease or injury in service, the 
existence of a current disability and a nexus between the 
inservice injury or disease and the current disability.  See 
Epps v. Gober, 126 F.3d 1464 (1997).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

In the instant case, there is no evidence of the incurrence 
of an inservice stressor.  There is no objective evidence 
that the veteran was engaged in combat with the enemy, 
meaning that there is no indication that he personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOGCPREC 12-99 (October 18, 1999).  
Rather, his personnel records indicate that he was a clerk 
typist and a supply handler.  His Unit History does not 
indicate that he was involved in any incidents that could be 
construed as combat with the enemy as defined above.  His DD-
214 showed that he was awarded the National Defense Service 
Medal, the Vietnam Campaign Medal and the Vietnam Service 
Medal.  However, there was no indication that he received any 
combat awards or badges.  According to Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  However, there is no evidence in the 
record that the veteran experienced, witnessed or was 
confronted with an event or events that involved actual or 
threatened death or serious injury to self or others, which 
resulted in a response of intense fear, helplessness or 
horror.  While the veteran has stated that he had been 
helping to unload an ammunition ship when it was hit, he has 
presented no corroborating evidence that this event occurred 
or that he was in personal danger.  As a consequence, he has 
failed to establish that a stressor was incurred in service.

Moreover, there is no evidence of record establishing a 
current diagnosis of PTSD.  The evidence shows that he has 
been diagnosed with an anxiety disorder, with some depressive 
features.  In fact, June 1992 and June 1999 VA examinations 
specifically ruled out the presence of PTSD.  Clearly, the 
requirement that PTSD be diagnosed has not been met in this 
case.

While the veteran believes that he suffers from PTSD as a 
result of his Vietnam service, he is not competent, as a 
layperson, to render an opinion as to medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since there is no current evidence of a diagnosis of PTSD and 
no corroborated evidence of an inservice stressor, the 
question of a link between the two has been rendered moot.  

In the absence of competent supporting medical evidence, the 
veteran's claim for service connection for PTSD is not well 
grounded and must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.


REMAND

The veteran has contended that his service-connected low back 
disability is more disabling than the current disability 
evaluation would suggest.  He states that he suffers from 
constant low back pain that radiates into the left leg.  
Therefore, he believes that an increased disability 
evaluation is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicates that the veteran's back 
disorder was last examined by VA in February 1974.  Clearly, 
this examination does not provide an accurate picture of the 
current degree of severity of his low back disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (which states 
that while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern).  

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
qualified physicians in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected lumbosacral sprain residuals.  
The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that they have reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
orthopedic examiner should note the range 
of motion of the low back.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back segment is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The neurologic examiner should indicate 
whether the veteran suffers from any 
neurologic symptoms that are attributable 
to the service-connected lumbosacral 
sprain.  These should be completely 
described; if any symptoms are not 
attributable to the service-connected low 
back disorder, the examiner should so 
state.

The examiners should provide complete 
rationales for all conclusions reached 
and explain any loss of mobility reported 
in the above examination.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected lumbosacral sprain residuals.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


- 9 -


